123DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the application filed on October 9, 2017. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:

For Step 2A, Prong 1:

The claim recites the limitation of “determining tag patterns based on the...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “predicting a likely sequence...”   The “predicting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “predicting a canonical name from…”   The “predicting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “providing the canonical name…”   The “providing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2A, Prong 2, the claim does recite additional element: storage and processors.

Receiving is an insignificant extra-solution activity (mere data gathering). It does not integrate the judicial exception into a practical application.  

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well understood or conventional (MPEP 2106.05(g)). This appears to be well understood, routine, conventional as evidenced by [0048] of Kapadia et al. (US 2014/0067737 A1).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “…determining the tag patterns…” that are part of the abstract idea. 

For Step 2A, Prong 2, receiving is an insignificant extra-solution activity (mere data gathering). It does not integrate the judicial exception into a practical application.
Accordingly receiving is an insignificant extra-solution activity (mere data gathering). It does not integrate the judicial exception into a practical application.  
 The claim is directed to the abstract idea.

Step 2B
The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well understood or conventional (MPEP 2106.05(g)). This appears to be well understood, routine, conventional as evidenced by [0048] of Kapadia et al. (US 2014/0067737 A1).
Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 1, recites further limitations such as:     

The claim recites the limitation of “determining ...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “comparing ...”   The “comparing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mathematical concept. 

The claim recites the limitation of “determining ...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining ...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “designating ...”   The “designating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 6, recites further limitations such as       “hash value is determined …” that are part of the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 8:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2A, Prong 1:

The claim recites the limitation of “determining tag patterns based on the...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “predicting a likely sequence...”   The “predicting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “predicting a canonical name from…”   The “predicting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “providing the canonical name…”   The “providing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2A, Prong 2, the claim does recite additional element: computers, storage  devices, and processors.

Receiving is an insignificant extra-solution activity (mere data gathering). It does not integrate the judicial exception into a practical application.  
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well understood or conventional (MPEP 2106.05(g)). This appears to be well understood, routine, conventional as evidenced by [0048] of Kapadia et al. (US 2014/0067737 A1).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 8, recites further limitations such as “…determining the tag patterns…” that are part of the abstract idea .

For Step 2A, Prong 2, receiving is an insignificant extra-solution activity (mere data gathering). It does not integrate the judicial exception into a practical application.
Accordingly receiving is an insignificant extra-solution activity (mere data gathering). It does not integrate the judicial exception into a practical application.  The claim is directed to the abstract idea.

Step 2B
The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well understood or conventional (MPEP 2106.05(g)). This appears to be well understood, routine, conventional as evidenced by [0048] of Kapadia et al. (US 2014/0067737 A1).
Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 8, recites further limitations such as:       
The claim recites the limitation of “determining ...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “comparing ...”   The “comparing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “determining ...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining ...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “designating ...”   The “designating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

Regarding Claim 14:
Claim, which incorporates the rejection of claim 13, recites further limitations such as       “ hash value is determined …” that are part of the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 15:
For Step 1, the claim is a non-transitory storage devices so it does recite a statutory category of invention.
For Step 2A, Prong 1:

The claim recites the limitation of “determining tag patterns based on the...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “predicting a likely sequence...”   The “predicting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “predicting a canonical name from…”   The “predicting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “providing the canonical name…”   The “providing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2A, Prong 2, the claim does recite additional element: computers, and storage devices.

Receiving is an insignificant extra-solution activity (mere data gathering). It does not integrate the judicial exception into a practical application.  
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Step 2B
The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well understood or conventional (MPEP 2106.05(g)). This appears to be well understood, routine, conventional as evidenced by [0048] of Kapadia et al. (US 2014/0067737 A1).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 15, recites further limitations such as: 

For Step 2A, Prong 2, receiving is an insignificant extra-solution activity (mere data gathering). It does not integrate the judicial exception into a practical application.
Accordingly receiving is an insignificant extra-solution activity (mere data gathering). It does not integrate the judicial exception into a practical application.  The claim is directed to the abstract idea.

Step 2B
The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well understood or conventional (MPEP 2106.05(g)). This appears to be well understood, routine, conventional as evidenced by [0048] of Kapadia et al. (US 2014/0067737 A1).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 15, recites further limitations such as:       
The claim recites the limitation of “determining ...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “comparing ...”   The “comparing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mathematical concept. 
The claim recites the limitation of “determining ...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining ...”   The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “designating ...”   The “designating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sunita Sarawagi (“Information Extraction,” hereinafter referred to as Sarawagi), in view of Meiqun HU (“Predictive Modeling for Navigating Social Media,” hereinafter referred to as HU), and further in view of Li (US 2009/0281791 A1, hereinafter referred to as Li ), and Radford et al. (US 2017/0060835 A1,  hereinafter referred to as Radford), and Manning et al. (US 2017/0052958 A1, hereinafter referred to as Manning).

As to claim 1, Sarawagi teaches. A method comprising:
receiving labeled transaction records, each labeled transaction record including a respective sequence of tokens labeled with a respective sequence of tags, each tag being an abstraction of a corresponding token (see page 265… Customer Care… specific transaction in a sales database…; page 275, 1.5.1 Structured Databases… sales transactions database and product database…; page 282-283, 2.1 Form and Representation of Rules…tagging actions: assigning an entity label to a sequence of tokens, inserting the start or the end of an entity tag at a position, or assigning multiple entity tags…;, pages 297-298, 3.1 Token-level Models…This is the most prevalent of statistical extraction methods on plain text data. The unstructured text is treated as a sequence of tokens and the extraction problem is to assign an entity label to each token.   Figure 3.1 shows two example sequences of eleven and nine words each.  We denote the sequence of tokens as x = x1 ・ ・ ・xn.  At the time of extraction each xi has to be classified into one of a set Y of labels. This gives rise to a tag sequence y = y1 ・ ・ ・yn….Token labeling can be thought of as a generalization of classification where instead of assigning a label to each token, we assign labels to a sequence of tokens);
receiving a test transaction record (see page 265… Customer Care:…collects many forms of unstructured data from customer interaction…).
But Sarawagi fails to explicitly teach:
determining tag patterns based on the labeled transaction records, the tag patterns including co-occurrence probability and sequential order of co-occurrence of the tags. 
However, HU, in combination with Sarawagi teaches:
determining tag patterns based on the labeled transaction records, the tag patterns including co-occurrence probability and sequential order of co-occurrence of the tags (see page 22…Such co-occurrence rules are mined using association rule mining techniques, using the set of tags assigned to the same resource as a transaction record…; page 30…Co-occurrence-based approach estimates the co-occurrence probabilities of two tags given that they are assigned to the same resource. Given the tags previously assigned to the query resource, tags co-occurring with these prior tags are aggregated and ranked for tag recommendation…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Sarawagi to add co-occurrence probability and co-occurrence of the tags to Sarawagi’s system as taught by HU above.  The modification would have been obvious because one of ordinary skill would be motivated to have tags co-occurring with these prior tags aggregated and ranked, as suggested by HU (page 30, Co-occurrence-based).
But Sarawagi and HU fail to explicitly teach:
predicting a likely sequence of tags corresponding to the test transaction record based on the tag patterns;
predicting a canonical name from the test transaction record based on composition of a likely sequence of tokens corresponding to the likely sequence of tags; and 
providing the canonical name to an information consumer for storage or presentation, wherein the method is performed by one or more processors.  
However, Li, in combination with Sarawagi and HU, teaches:
predicting a likely sequence of tags corresponding to the test transaction record based on the tag patterns (see paragraphs [0023-[0024]…160 FIG. 2, element 160; [0031]…tagging component 104 comprises a conditional random fields model that identifies a most likely sequence of tags 306, given the sequence of tokens 300.  Per Wikipedia: Conditional random fields (CRFs) are a class of statistical modeling method often applied in pattern recognition and machine learning and used for structured prediction. Whereas a classifier predicts a label for a single sample without considering "neighboring" samples, a CRF can take context into account. To do so, the prediction is modeled as a graphical model, which implements dependencies between the predictions).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi and HU to add sequence of tags prediction to the combination system of Sarawagi and HU’s system as taught by Li, above.  The modification would have been obvious because one of ordinary skill would be motivated to employing a unified tagging framework and thus achieve more accurate performance, as suggested by Li, ([0038]).
But Sarawagi, HU and Li fail to explicitly teach:
predicting a canonical name from the test transaction record based on composition of a likely sequence of tokens corresponding to the likely sequence of tags; and 
providing the canonical name to an information consumer for storage or presentation, wherein the method is performed by one or more processors.  
However Radford, in combination with Sarawagi, HU and Li, teaches:
predicting a canonical name from the test transaction record based on composition of a likely sequence of tokens corresponding to the likely sequence of tags (see paragraph [0024]-[0025]…training a named entity recognition in which each document has (at training and prediction time) one or more document-level entity tags…entity tags may include canonical names of entities, such as an identifier in a knowledge base (e.g., a Wikipedia title or URL…; [0038]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, HU and Li to add a canonical name prediction to the combination system of Sarawagi, HU and Li’s system as taught by Radford, above.  The modification would have been obvious because one of ordinary skill would be motivated to have the complexity of prediction increased with the number of features in the set of token features, leading to an efficiency cost, as suggested by Radford ([0055]).
Radford, in combination with Sarawagi, HU and Li, teaches predicting canonical names and network server storage but fails to explicitly teach:
providing the canonical name to an information consumer for storage or presentation, wherein the method is performed by one or more processors.
However Manning, in combination with Sarawagi, HU, Li and Radford teaches:
providing the canonical name to an information consumer for storage or presentation, wherein the method is performed by one or more processors (see paragraphs [0089], server 430 can provide information for being displayed on a display; [0113]…user interfaces ( e.g., user interface 524, which may be displayed to a user via client computing device 110) by which records may be reviewed and/or groups, models, etc. may be reviewed, trained, evaluated, and/or validated…; [0116], [0118] and [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, HU, Li and Radford to add a data store to the combination system of Sarawagi, HU, Li and Radford’s system as taught by Manning, above.  The modification would have been obvious because one of ordinary skill would be motivated to enable efficient comparison of records, as well as various pairing functions to identify records for comparison, as suggested by Manning ([0055]).
Claim 8 recites substantially the same functionalities recited in claim 11, and is directed to a system that performs the method of claim 1.  Li teaches computers [0054] and storage devices [0049].  Therefore, claim 8 is rejected for the same reasons as applied to claim 1 above.

Claim 15 recites substantially the same functionalities recited in claim 5, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 5.  Li teaches a non-transitory computer readable storage medium [0049].  Therefore, claim 15 is rejected for the same reasons as applied to claim 1 above.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sunita Sarawagi (“Information Extraction,” hereinafter referred to as Sarawagi), in view of Meiqun HU (“Predictive Modeling for Navigating Social Media,” hereinafter referred to as HU), and further in view of Li (US 2009/0281791 A1, hereinafter referred to as Li ), and Radford et al. (US 2017/0060835 A1,  hereinafter referred to as Radford), and Gupta et al. (US 2010/0274770 A1,  hereinafter referred to as Gupta).

As to claim 2, which incorporates the rejection of claim 1, Sarawagi teaches:
 receiving unlabeled transaction records (see page 265… Customer Care…collects many forms of unstructured data from customer interaction…).
But Sarawagi, HU, Li, Radford, and Manning fail to explicitly teach:
 each unlabeled transaction record including a respective sequence of tokens without being labeled with sequences of tags, wherein determining the tag patterns is further based on the unlabeled transaction records.  
However Gupta teaches:
each unlabeled transaction record including a respective sequence of tokens without being labeled with sequences of tags, wherein determining the tag patterns is further based on the unlabeled transaction records (see Fig. 2, element 210;  paragraph [0004]…segments of one or more tokens in a token sequence collection are partially labeled with labels from a set of target labels using high precision domain-specific labelers so as to generate a partially labeled sequence collection having a plurality of labeled segments and a plurality of unlabeled segments…; [0047]…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, HU, Li, Radford, and Manning to add unlabeled transaction record with respective sequence of tokens to the combination system of Sarawagi, HU, Li, Radford, and Manning’s system as taught by Gupta, above.  The modification would have been obvious because one of ordinary skill would be motivated to using a trained model to label the unlabeled segments and labeled segments of the sequence collection to generate a labeled sequence collection, as suggested by Gupta ([0047]).

Claim 9 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2.  Li teaches computers [0054] and storage devices [0049].  Therefore, claim 9 is rejected for the same reasons as applied to claim 2 above.

Claim 16 recites substantially the same functionalities recited in claim 2, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 5.  Li teaches a non-transitory computer readable storage medium [0049].  Therefore, claim 15 is rejected for the same reasons as applied to claim 2 above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sunita Sarawagi (“Information Extraction,” hereinafter referred to as Sarawagi), in view of Meiqun HU (“Predictive Modeling for Navigating Social Media,” hereinafter referred to as HU), and further in view of Li (US 2009/0281791 A1, hereinafter referred to as Li ), and Radford et al. (US 2017/0060835 A1,  hereinafter referred to as Radford), and Manning et al. (US 20170052958 A1, hereinafter referred to as Manning), and Gupta et al. (US 2010/0274770 A1,  hereinafter referred to as Gupta), and Yakhnenko et al. (US 20090055183 A1, hereinafter referred to as Yakhnenko).

As to claim 3, which incorporates the rejection of claim 2, Gupta teaches unlabeled segments but Sarawagi, HU, Li, Radford and Gupta fail to explicitly teach:
wherein determining the tag patterns based on the unlabeled transaction records includes training a Hidden Markov Model (HMM), wherein the tags are designated as states in the HMM, and the sequence of tokens in the unlabeled transaction records are designated as observation sequences in the HMM. 
However, Yakhnenko, in combination with Sarawagi, HU, Li, Radford, Manning and Gupta teaches:
wherein determining the tag patterns based on the unlabeled transaction records includes training a Hidden Markov Model (HMM), wherein the tags are designated as states in the HMM, and the sequence of tokens in the unlabeled transaction records are designated as observation sequences in the HMM (see paragraphs [0004]-[0005]… models the words in the text as observations, and the tags as hidden states…Hidden Markov Model also allows for the use of unlabeled data…; [0029]-[0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, HU, Li, Radford, Manning and Gupta to add unlabeled transaction record with respective sequence of tokens to the combination system of Sarawagi, HU, Li, Radford, Manning and Gupta’s system as taught by Yakhnenko, above.  The modification would have been obvious because one of ordinary skill would be motivated to predict structured output, which is more general than generative HMM and a maximum entropy Markov model, as suggested by Yakhnenko ([0034]).

Claim 10 recites substantially the same functionalities recited in claim 3, and is directed to a system that performs the method of claim 3.  Li teaches computers [0054] and storage devices [0049].  Therefore, claim 10 is rejected for the same reasons as applied to claim 3 above.

Claim 17 recites substantially the same functionalities recited in claim 3, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 3.  Kapadia teaches a non-transitory computer readable storage medium [0049].  Therefore, claim 17 is rejected for the same reasons as applied to claim 3 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sunita Sarawagi (“Information Extraction,” hereinafter referred to as Sarawagi), in view of Meiqun HU (“Predictive Modeling for Navigating Social Media,” hereinafter referred to as HU), and further in view of Li (US 2009/0281791 A1, hereinafter referred to as Li ), and Radford et al. (US 2017/0060835 A1,  hereinafter referred to as Radford), and Manning et al. (US 20170052958 A1, hereinafter referred to as Manning), and Bengio et al. (US 10,504,023 B1, hereinafter referred to as Bengio).

As to claim 4, which include the rejection of claim 1, Radford teaches training sequence of tokens (paragraph [0017]).  But Sarawagi, HU, Li, Radford, and Manning fail to explicitly teach: wherein determining the tag patterns based on the labeled transaction records includes training a Recurrent Neural Network (RNN), wherein the RNN receives the sequences of tokens and the sequences of tags in the labeled transaction records as input and provides the tag patterns as output.  
However Bengio, in combination with Sarawagi, HU, Li, Radford, and Manning, teaches:
wherein determining the tag patterns based on the labeled transaction records includes training a Recurrent Neural Network (RNN), wherein the RNN receives the sequences of tokens and the sequences of tags in the labeled transaction records as input and provides the tag patterns as output (see col. 1, lines 50-67 to col. 2, lines 1-3…The neural network training system can train a recurrent neural network that is configured to receive an input, e.g., an input sequence, and to generate a sequence of outputs from the input sequence…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, HU, Li, Radford, and Manning to add a Recurrent Neural Network to the combination system of Sarawagi, HU, Li, Radford, and Manning’s system as taught by Bengio, above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the ability of the neural network to accurately generate target sequences, as suggested by Bengio (col. 4, lines 1-9).

Claim 11 recites substantially the same functionalities recited in claim 4, and is directed to a system that performs the method of claim 4. Li teaches computers [0054] and storage devices [0049].  Therefore, claim 11 is rejected for the same reasons as applied to claim 4 above.

Claim 18 recites substantially the same functionalities recited in claim 4, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 4.  Li teaches a non-transitory computer readable storage medium [0049].  Therefore, claim 18 is rejected for the same reasons as applied to claim 4 above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sunita Sarawagi (“Information Extraction,” hereinafter referred to as Sarawagi), in view of Meiqun HU (“Predictive Modeling for Navigating Social Media,” hereinafter referred to as HU), and further in view of Li (US 2009/0281791 A1, hereinafter referred to as Li ), and Radford et al. (US 2017/0060835 A1,  hereinafter referred to as Radford), and Manning et al. (US 20170052958 A1, hereinafter referred to as Manning), and Bengio et al. (US 10,504,023 B1, hereinafter referred to as Bengio), and Sandipan Dandapat (“Part-of-Speech Tagging for Bengali,” hereinafter referred to as Dandapat).

As to claim 5, which incorporates the rejection of claim 1, Bengio, in combination with Li teaches wherein predicting the likely sequence of tags corresponding to the test transaction record based on the patterns comprises: 
providing the test transaction record as input to a machine learning module that includes at least one of a trained Hidden Markov Model or a trained Recurrent Neural Network (see col. 1, lines 50-67 to col. 2, lines 1-3…The neural network training system can train a recurrent neural network that is configured to receive an input, e.g., an input sequence, and to generate a sequence of outputs from the input sequence…).
But Sarawagi, HU, Li, Radford, Manning, and Bengio fail to explicitly teach: determining, by the machine learning module, a globally optimal tag sequence that corresponds to the test transaction record; and 
designating the globally optimal tag sequence as the likely sequence of tags.  
However, Dandapat, in combination with Sarawagi, HU, Li, Radford, Manning, and Bengio, teaches:
determining, by the machine learning module, a globally optimal tag sequence that corresponds to the test transaction record (see pages 75 and 89, first paragraph…Due to the probabilistic formulation, HMM obtains the most likely sequence of tags using the linear sequence of observations, that is, HMM tries to maximize the most likely tag sequence globally for a given sequence of words…); and 
designating the globally optimal as the likely sequence of tags (see pages 75 and 89,  first paragraph…Due to the probabilistic formulation, HMM obtains the most likely sequence of tags using the linear sequence of observations, that is, HMM tries to maximize the most likely tag sequence globally for a given sequence of words…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, HU, Li, Radford, Manning, and Bengio to add a globally optimal tag sequence to the combination system of Sarawagi, HU, Li, Radford, Manning, and Bengio’s system as taught by Dandapat, above.  The modification would have been obvious because one of ordinary skill would be motivated to obtain the most likely sequence of tags using the linear sequence of observations, as suggested by Dandapat (pages 75 and 89, first paragraph).
Claim 12 recites substantially the same functionalities recited in claim 5, and is directed to a system that performs the method of claim 5.  Li teaches computers [0054] and storage devices [0049].   Therefore, claim 12 is rejected for the same reasons as applied to claim 5 above.

Claim 19 recites substantially the same functionalities recited in claim 5, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 5.  Li teaches a non-transitory computer readable storage medium [0049].  Therefore, claim 15 is rejected for the same reasons as applied to claim 5 above.

     Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunita Sarawagi (“Information Extraction,” hereinafter referred to as Sarawagi), in view of Meiqun HU (“Predictive Modeling for Navigating Social Media,” hereinafter referred to as HU), and further in view of Li (US 2009/0281791 A1, hereinafter referred to as Li ), and Radford et al. (US 2017/0060835 A1,  hereinafter referred to as Radford), and Manning et al. (US 20170052958 A1, hereinafter referred to as Manning), and Denninghoff (US 2014/0164352 A1, hereinafter referred to as Denninghoff )

As to claim 6, Denninghoff, which incorporates the rejection of claim 1, Sarawagi, HU, Li, Radford, and Manning, teaches wherein predicting a canonical name from the test transaction record comprises:
determining that one or more tokens in the test transaction record correspond to a particular tag (see paragraphs [0935]-[0936]…path tag sequence for that particular character is the sequence of tags, starting at the root, down to the tag of the last HTML element that contains the character);
comparing a hash value of the one or more tokens and hash values of canonical names corresponding to the particular tag, the hash values of the canonical names being stored in a hash database (see paragraphs [0841]…The hash is sent to the search engine where it is compared with the hash of the document's latest known version (known at the search engine));
determining a short list of canonical names based on the comparing  (see paragraphs [0768]-[0770]…rank a document highest that produces the smallest Levenshtein distance between the Canonical Targets and the closest substring in the document's Canonical Form, with the minimum Levenshtein distances for each Canonical Target (i.e., each range) summed. Whenever a Canonical Target was not unique in the original Canonical Form, the shortest unique context on the left or right is considered part of that target for purposes of calculating the Levenshtein distance for that Canonical Target..);
determining a respective string likelihood distance between the one or more tokens and each canonical name in the short list (see paragraphs [0768]-[0770]…rank a document highest that produces the smallest Levenshtein distance between the Canonical Targets and the closest substring in the document's Canonical Form, with the minimum Levenshtein distances for each Canonical Target (i.e., each range) summed. Whenever a Canonical Target was not unique in the original Canonical Form, the shortest unique context on the left or right is considered part of that target for purposes of calculating the Levenshtein distance for that Canonical Target..);
designating a canonical name in the short list that corresponds to a shortest string likelihood distance as the predicted canonical name (see Fig. 31 element 3125; [0638]-[0640] …Find 3125 the minimum edit-distance (Levenshtein distance) code unit subsequence of the Canonical Form to the approximate match regular expression. If there is more than one with the same minimum edit-distance, then choose the shortest one; [0768]-[0769]…[0779]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, HU, Li, Radford and Manning to add a string likelihood distance to the combination system of Sarawagi, HU, Li, Radford, and Manning’s system as taught by Denninghoff, above.  The modification would have been obvious because one of ordinary skill would be motivated to use a canonical form and hash based searching that are beneficial because of the efficiency of the search and because they more reliably find the intended content, as suggested by Denninghoff ([0833]).

As to claim 7, Denninghoff, which incorporates the rejection of claim 6, Sarawagi, HU, Li, Radford, and Manning, teaches wherein the hash value is determined based on a modified Rabin-Karp hashing function, and the string likelihood distance is a modified Levenshtein distance (see paragraphs [0131]-[0132]…the resulting implementation provides both pairwise independence and the fastest computation amongst all of the
rolling hash functions studied by Lemire-Kaser, including Karp-Rabin…; Fig. 31 element 3125; [0638]-[0640] …Find 3125 the minimum edit-distance (Levenshtein distance) code unit subsequence of the Canonical Form to the approximate match regular expression. If there is more than one with the same minimum edit-distance, then choose the shortest one; [0768]-[0769]…[0779]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, HU, Li, Radford and Manning to add a modified Rabin-Karp hashing function and a modified Levenshtein distance  to the combination system of Sarawagi, HU, Li, Radford, and Manning’s system as taught by Denninghoff, above.  The modification would have been obvious because one of ordinary skill would be motivated to provide both pairwise independence and the fastest computation, use a canonical form and hash based searching that are beneficial because of the efficiency of the search and because they more reliably find the intended content, as suggested by Denninghoff ([0131] and [0833]).

Claim 13 recites substantially the same functionalities recited in claim 6, and is directed to a system that performs the method of claim 6.  Li teaches computers [0054] and storage devices [0049].   Therefore, claim 13 is rejected for the same reasons as applied to claim 6 above.

Claim 14 recites substantially the same functionalities recited in claim 7, and is directed to a system that performs the method of claim 6.  Li teaches computers [0054] and storage devices [0049].   Therefore, claim 14 is rejected for the same reasons as applied to claim 7 above.

Claim 20 recites substantially the same functionalities recited in claim 6, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 6.  Li teaches a non-transitory computer readable storage medium [0049].  Therefore, claim 20 is rejected for the same reasons as applied to claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

LIN et al. (US 2017/0236032 A1) teach an automated image tagging system that can predict a set of tags using a clustering technique remove cluster imbalance and improve training of a classifier that is utilized to predict tags.

BELLEGARDA (US 2014/0324435 A1) teaches a method for text-to-speech (TTS) synthesis, for part-of-speech (POS) tagging for TTS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122